Judgment of the Supreme Court, Bronx County, rendered November 11, 1977, convicting defendant upon a plea of guilty of sexual abuse in the first degree and sentencing him to an indeterminate term of imprisonment not to exceed three years, unanimously modified, as a matter of discretion in the interest of justice, to reduce defendant’s sentence to "time served” and otherwise affirmed. In the circumstances of this case we are of the opinion that the sentence of a prison term should be modified to the extent noted above. Concur—Murphy, P. J., Birns, Silverman, Evans and Markewich, JJ.